Fourth Court of Appeals
                                      San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-19-00456-CV

                                      IMPACTO MEDIA, INC.,
                                           Appellant

                                                 v.

                        UNITED INDEPENDENT SCHOOL DISTRICT,
                                      Appellee

                     From the 341st Judicial District Court, Webb County, Texas
                               Trial Court No. 2019-CVH-001030-D3
                              Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: August 7, 2019

DISMISSED

           Appellant has filed an agreed motion to dismiss this appeal pursuant to Texas Rule of

Appellate Procedure 42.1(a)(1). Appellant’s motion is granted; this appeal is dismissed. See TEX.

R. APP. P. 42.1(a)(1); 43.2(f). Per the parties’ agreement, each party shall bear their respective

costs. See TEX. R. APP. P. 42.1(d).

                                                  PER CURIAM